Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 10-15 & 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16 & 18 recite the limitation “the vertical connectors” in line 5. There is no antecedent basis for this limitation in the claim. Correction is required.
	Claims 17 & 19 recite the limitation “the vertical interconnectors” in lines 7 & 9. It is unclear if said limitation refers to “bonding wire” (claims 16 & 18) or different features. Correction is required
	Claims 5-15, 17 and 19 are rejected for being dependent on claims 1, 16 & 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 & 7- 8, 10-13, 16 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US Patent 9,716,080) or in the alternative, Chuang et al. in view of Ball (US PUB. 2002/0177293).
Regarding claim 1, Chuang teaches a semiconductor package, comprising: 
at least one semiconductor chip 111 (one of the chips in the chip stack 110, e.g. top chip 111) disposed in such a way that an active surface 112 with chip pads 113 faces a redistribution layer 150 (Fig. 4); 
bonding wires 132 extending in a vertical direction from the chip pads 113 toward the redistribution layer 150, wherein each of the vertical connectors 132 has a first end portion and a second end portion (e.g. note reference numeral 131) that is disposed on an opposite end of each bonding wire132 in relation to the first end portion (see Fig. 4); and 
a molding layer 140 covering the semiconductor chip 111/110 and the bonding wires 132 while exposing a surface of the second end portion 131 of each bonding wire 132 (Fig. 4),
wherein the redistribution layer 150 is formed over the molding layer 140, the redistribution layer 150 having a redistribution land (note portion of conductive layer 151 in 150) that is in contact with the surface of the second end portion 131 (Fig. 4), and
wherein a width of the surface of the second end portion 131 is greater than a width of an extension portion between the first end portion (the other end of bonding wires 132) and the second end portion 131 of each bonding wire, 
wherein the extension portion has a same width at all portions (note the extension portion in Fig. 4 below), 
wherein the second end portion 131 has a hemispherical shape (note the hemispherical shape of the 131 in Fig. 4 below), 
wherein the width of the surface of the second end portion 131 is greater than widths of any other portion of the second end portion in a horizontal direction, and
wherein a width of the second end portion 131 in a horizontal direction increases as it approaches the surface of the second end portion in a vertical direction (note the hemispherical shape of 131 meeting said claim feature).
Though Chuang’s first end portion and second portion of bonding wires are in reverse contact structure in comparison to the instant application; however, connecting 131 portion of Chuang’s bonding wire 132 to the redistribution layer 150 and the first end portion (opposite end of the bonding wire 132) to the chip pads 113 would have been obvious and required ordinary skill in the art in view of Chuang. 

    PNG
    media_image1.png
    734
    819
    media_image1.png
    Greyscale

The Examiner understands that the second end portion of Chuang’s bonding wires 132 is hemispherical as addressed above (see Fig. 4 above). However, since the drawings are not up to scale and if it is determined that the second portion 131 is not hemispherical in shape, then the Examiner provides the Ball reference, wherein bond wire 30 is taught to have a hemispherical end/bump 16 (e.g. see Ball’s Fig. 3). The benefit of having a hemispherical end/bump is to maximize surface area for the bond wire (Ball’s Para [0028]). As such, Chuang and Ball would have been combinable to obtain an improved bond wire contact structure.
Regarding claim 5, Chuang or the combination of Chuang and Ball teaches the semiconductor package according to claim 1, wherein each of the redistribution lands is aligned with each of the chip pads, respectively (see Chuang’s Fig. 4 and Ball’s Fig. 11).
Regarding claim 7, Chuang or the combination of Chuang and Ball teaches the semiconductor package according to claim 1, wherein the molding layer 140 has one surface that is positioned at the same level, in a vertical direction, as the surface of the second end portion (Chuang’s Fig. 4).
Regarding claim 8, Chuang or the combination of Chuang and Ball teaches the semiconductor package according to claim 1, wherein the redistribution layer 150 comprises: a first redistribution insulating layer 152 disposed over the molding layer 140 with an opening that exposes the surface of the second end portion 131; a redistribution conductive layer151  formed over the first redistribution insulating layer 152, filling the opening to form the redistribution land (portion of 152); and a second redistribution insulating layer 153 covering the first redistribution insulating layer 152 and the redistribution conductive layer 151 (Chuang’s Fig. 4).
Regarding claim 10, Chuang or the combination of Chuang and Ball teaches the semiconductor package according to claim 1, wherein the at least one semiconductor chip 110 includes a plurality of semiconductor chips that are stacked in a vertical direction, and wherein the plurality of semiconductor chips are stacked in such a way that all the chip pads of each of the plurality of semiconductor chips are exposed (Chuang’s Fig. 4).
Regarding claim 11, Chuang or the combination of Chuang and Ball teaches the semiconductor package according to claim 10, wherein a bonding wire 132, connected to a semiconductor chip that is closest to the redistribution layer 150 among the plurality of semiconductor chips includes a conductive bump while remaining bonding wires, connected to remaining semiconductor chips among the plurality of semiconductor chips, respectively, include a vertical bonding wire 130 (Chuang’s Fig. 4).
Regarding claim 12 Chuang or the combination of Chuang and Ball teaches the semiconductor package according to claim 10, wherein each of the plurality of semiconductor chips 110 include the same memory chip (Chuang’s Fig. 1 and associated text).
Regarding claim 13 Chuang or the combination of Chuang and Ball teaches the semiconductor package according to claim 10, wherein the chip pads 113 of each of the plurality of semiconductor chips 110  are disposed in an edge region of one side of each of the plurality of semiconductor chips, and wherein the plurality of semiconductor chips are offset-stacked in a direction away from the one side (Chuang’s Fig. 1 & 4).

Regarding claim 16, Chuang teaches a semiconductor package, comprising: 
at least one semiconductor chip 111 (one of the chips in the chip stack 110, e.g. top chip 111) disposed in such a way that an active surface 112 with chip pads 113 faces a redistribution layer 150 (Fig. 4 above); 
bonding wires 132 extending in a vertical direction from the chip pads 113 toward the redistribution layer 150, wherein each of the vertical connectors 132 has a first end portion and a second end portion (e.g. note reference numeral 131) that is disposed on an opposite end of each bonding wire132 in relation to the first end portion (see Fig. 4); and 
a molding layer 140 covering the semiconductor chip 111/110 and the bonding wires 132 while exposing a surface of the second end portion 131 of each bonding wire 132 (Fig. 4),
wherein the redistribution layer 150 is formed over the molding layer 140, the redistribution layer 150 having a redistribution land (note portion of conductive layer 151 in 150) that is in contact with the surface of the second end portion 131 (se Fig. 4 above), and
wherein a width of the surface of the second end portion 131 is greater than a width of an extension portion between the first end portion (the other end of bonding wires 132) and the second end portion 131 of each bonding wire, 
wherein the extension portion has a same width at all portions (note the extension portion in Fig. 4 above), 
wherein the width of the surface of the second end portion 131 is greater than widths of any other portion of the second end portion in a horizontal direction, and
wherein a width of the second end portion 131 in a horizontal direction increases as it approaches the surface of the second end portion in a vertical direction (note the hemispherical shape of 131 meeting said claim feature in Fig. 4 above).
Though Chuang’s first end portion and second portion of bonding wires are in reverse contact structure in comparison to the instant application; however, connecting 131 portion of Chuang’s bonding wire 132 to the redistribution layer 150 and the first end portion (opposite end of the bonding wire 132) to the chip pads 113 would have been obvious and required ordinary skill in the art in view of Chuang. 

Regarding claim 18, Chuang teaches a semiconductor package, comprising: 
at least one semiconductor chip 111 (one of the chips in the chip stack 110, e.g. top chip 111) disposed in such a way that an active surface 112 with chip pads 113 faces a redistribution layer 150 (Fig. 4 above); 
bonding wires 132 extending in a vertical direction from the chip pads 113 toward the redistribution layer 150, wherein each of the vertical connectors 132 has a first end portion and a second end portion (e.g. note reference numeral 131) that is disposed on an opposite end of each bonding wire132 in relation to the first end portion (see Fig. 4); and 
a molding layer 140 covering the semiconductor chip 111/110 and the bonding wires 132 while exposing a surface of the second end portion 131 of each bonding wire 132 (Fig. 4),
wherein the redistribution layer 150 is formed over the molding layer 140, the redistribution layer 150 having a redistribution land (note portion of conductive layer 151 in 150) that is in contact with the surface of the second end portion 131 (Fig. 4), and
wherein a width of the surface of the second end portion 131 is greater than a width of an extension portion between the first end portion (the other end of bonding wires 132) and the second end portion 131 of each bonding wire, 
wherein the extension portion has a same width at all portions (note the extension portion in Fig. 4 above), and
wherein the second end portion 131 has a hemispherical shape (note the hemispherical shape of the 131 in Fig. 4 above).
Though Chuang’s first end portion and second portion of bonding wires are in reverse contact structure in comparison to the instant application; however, connecting 131 portion of Chuang’s bonding wire 132 to the redistribution layer 150 and the first end portion (opposite end of the bonding wire 132) to the chip pads 113 would have been obvious and required ordinary skill in the art in view of Chuang. 
The Examiner understands that the second end portion of Chuang’s bonding wires 132 is hemispherical as addressed above (see Fig. 4 above). However, since the drawings are not up to scale and if it is determined that the second portion 131 is not hemispherical in shape, then the Examiner provides the Ball reference, wherein bond wire 30 is taught to have a hemispherical end/bump 16 (e.g. see Ball’s Fig. 3). The benefit of having a hemispherical end/bump is to maximize surface area for the bond wire (Ball’s Para [0028]). As such, Chuang and Ball would have been combinable to obtain an improved bond wire contact structure.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang or Chuang and Ball as applied to claim 1 above, and further in view of Grafe et al. (US PUB. 2006/0091518).
Regarding claim 6, Chuang or the combination of Chuang and Ball is silent on the semiconductor package according to claim 1, wherein the second end portion is not fully aligned with its corresponding chip pad. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Grafe teaches in Fig. 1, wherein the second end portion is not fully aligned with its corresponding chip pad 16. As such, said claim feature would have been obvious and within the routine skill in the art.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang or Chuang and Ball as applied to claim 10 above, and further in view of Zeng et al. (US PUB. 2021/0167039).
Regarding claim 14, while Chuang or the combination of Chuang and Ball teaches a plurality of first semiconductor chips 110 offset-stacked in a direction that is away from one side; and the chip pads 113 of each of the plurality of first semiconductor chips 110 are disposed in an edge region of the one side of each of the plurality of first semiconductor chips; however, the combination of Chuang and Ball is silent on wherein the plurality of semiconductor chips 110 comprises: a plurality of second semiconductor chips disposed over the plurality of first semiconductor chips and offset-stacked in a direction away from an other side that is opposite to the one side, and wherein the chip pads of each of the plurality of second semiconductor chips are disposed in an edge region of the other side of each of the plurality of second semiconductor chips.
The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Zeng teaches in Fig. 3 a plurality of second semiconductor chips CS2 disposed over the plurality of first semiconductor chips CS1 and offset-stacked in a direction away from an other side that is opposite to the one side, and wherein the chip pads 312 of each of the plurality of second semiconductor chips CS2 are disposed in an edge region of the other side of each of the plurality of second semiconductor chips (see Zeng’s Fig. 3). As such, stacking two chip stacks offset-stacked in opposite direction as claimed would have been obvious and within the ordinary skill in the art.
Regarding claim 15, Chuang & Zeng or the combination of Chuang, Ball and Zeng teaches the semiconductor package according to claim 14, wherein the second semiconductor chip CS2 has a state in which the first semiconductor chip CS1is rotated 180 degrees about an axis that is parallel to the vertical direction (see Zeng’s Fig. 3).

Claim 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang or Chuang and Ball as applied to claim 1 above, and further in view of Ding et al. (US PUB. 2019/0229092).
Regarding claims 17 & 19, while Chuang or the combination of Chuang and Ball teaches the semiconductor package according to claim 16s & 18, wherein the at least one semiconductor chip includes a plurality of semiconductor chips that are stacked in a vertical direction (see Fig. 4 above), wherein the plurality of semiconductor chips are stacked in such a way that all the chip pads 113 of each of the plurality of semiconductor chips are exposed; however, Chuang or the combination of Chuang and Ball are silent on wherein a vertical interconnector, connected to a semiconductor chip that is closest to the redistribution layer among the plurality of semiconductor chips includes a conductive bump while remaining vertical interconnectors, connected to remaining semiconductor chips among the plurality of semiconductor chips, respectively, include a vertical bonding wire. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Ding teaches in Fig. 1-2, wherein a vertical interconnector (11, 13, 15, 17 & 122), connected to a semiconductor chip 20 that is closest to the redistribution layer among the plurality of semiconductor chips includes a conductive bump (e.g. one of 122) while remaining vertical interconnectors (11, 13, 15 & 17), connected to remaining semiconductor chips among the plurality of semiconductor chips (18, 16, 14, 12), respectively, include a vertical bonding wire. As such, said claim feature would have been obvious and within the routine skill in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) s1, 5-8 & 10-19 have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894